DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1, 5, 19, 27, 31, 48, 50-51 and 53; without traverse, transposon mediated adaptor addition reaction for species election (A), DNA sequencing for species election (B), a combination of a sequence similarity search program and a sequence composition search program for species election (C), and a promoter sequence for species election (D) in the reply filed on 9/1/2022 is acknowledged.
Claims 4, 10, 17, 21, 54-59 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/1/2022.
Priority
	The instant application was  filed 10/16/2020  and claims priority from provisional application 62923355 , filed 10/18/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020, 2/242021, 6/17/2021 is being considered by the examiner.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (for example 0101, 0102, etc.) . Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 31 was amended  on 12/17/2020 to recite, “wherein the k-mers comprise short nucleotide sequences comprising nucleotide bases complementary to a sequence within 25 base pairs (bps), 20 bps, 15 bps, 10 bps, or 5 bps of the one or each of the plurality of genetic edits of the one or each of the plurality of genetic edits, wherein detection of the short nucleotide sequence in the sequence reads indicates presence of the one or each of the plurality of genetic edits in the microbial strain.”  The response merely asserts the specification supports the claims.
MPEP 2163 IB New or amended claims section  II
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04

Review and searching of the specification did not reveal support for the claimed amendment.  Thus the amendment is new matter.
	Claim 53 was added by amendment on 12/17/2020 and recites, “The method of claim 1, further comprising amplifying amplicons generated in step (b) in a second PCR prior to step (c), wherein the second PCR uses a second primer pair comprising a first primer comprising a 3' end comprising sequence complementary to the non- complementary sequence in the 5' tail of the first primer from the first primer pair and a second primer comprising a 3' end comprising sequence complementary to the non-complementary sequence in the 5' tail of the second primer from the first primer pair, wherein the first primer and the second primer from the second primer pair each comprise 5' tails comprising non- complementary sequence, and optionally each of the 5' tails of the second primer pair comprise sequencing primer binding sites.”
he response merely asserts the specification supports the claims.
MPEP 2163 IB New or amended claims section  II
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04

Review and searching of the specification did not reveal support for the claimed amendment.  Thus the amendment is new matter.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 19, 27, 31, 48, 50-51, 53  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental step without significantly more. The claim(s) recite(s) the abstract idea or mental step of performing molecular analysis.    This judicial exception is not integrated into a practical application because there are no additional steps that integrate or depend from the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception the claims are generic.
Claim analysis
The instant claim 1 is directed towards A method for identifying one or a plurality of genetic edits introduced into a microbial strain, the method comprising:(a) appending an adaptor comprising a universal sequence to nucleic acid fragments from a plurality of nucleic acid fragments prepared from nucleic acid obtained from a microbial strain, wherein the microbial strain comprises one or a plurality of genetic edits previously introduced, wherein each genetic edit from the one or the plurality of genetic edits comprises a common sequence; (b) amplifying each of the nucleic acid fragments from step (a) in a polymerase chain reaction (PCR) using a primer pair comprising a first primer comprising a sequence complementary to the common sequence at its 3' end and a 5' tail comprising non- complementary sequence and a second primer comprising sequence complementary to the universal sequence at its 3' end and a 5' tail comprising non-complementary sequence, optionally, wherein the non-complementary sequence of the first primer and the second primer each comprise sequencing primer binding sites; and (c) performing molecular analysis on amplicons generated from the PCR performed in the preceding step, thereby identifying the one or the plurality of genetic edits in the microbial strain..  The molecular analysis step is a mental step or abstract idea.   
The measuring the appending and amplifying steps  are considered to be active steps requiring modification of sample.
 Dependent claims set forth further limitations to about the adapters, analysis of amplicon, programs for analysis, etc.
Dependent claim 27 and 31 provide additional judicial exceptions about comparing sequences with no additional steps to integrate or require significantly more.  
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea or mental step.  
With regards to claim 1, the claim recites, “performing molecular analysis on amplicons generated from the PCR performed in the preceding step, thereby identifying the one or the plurality of genetic edits in the microbial strain.”  Further dependent claims 27 and 31 require comparing which is an abstract idea.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the claim requires no additional steps which integrate the judicial exception.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No the claims provide generic limitations which alone are not significantly more.  
With regards to claim 1 the claim requires the active steps of appending and amplifying steps.  The art of Donohoue (US 2017/0037432) and Kent (Genome Research (12:656–664 (2002)) demonstrate the active steps of the claim are routine and conventional.
Thus the claim does not provide additional steps which are significantly more.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 19, 27, 48, 50-51, 53 is/are rejected under 35 U.S.C. 102(a)(1)/ 102(a)(2) as being anticipated by Donohoue (US 2017/0037432).
With regards to claim 1, Donohoue discloses a method for identifying one or a plurality of genetic edits introduced into a microbial strain (para (0182) - "methods include, rational protein design, directed evolution using different selection and screening methods for the library, e.g. phage display, DNA shuffling, computational methods"; para [0285) - "the present invention to provide, for example, multiple sn-casRNAs for multiplex genome editing"; para (0336) - "For non-human target regions, genomic DNA from the selected organism, e.g., plant, bacteria, yeast, algae, is used instead of DNA derived from human cells"), the method comprising: a. appending an adaptor comprising a universal sequence to nucleic acid fragments from a plurality of nucleic acid fragments prepared from nucleic acid obtained from a microbial strain (para (0516) - "Using previously isolated gDNA, a first PCR is performed using Herculase II Fusion DNA Polymerase (Agilent, Santa Clara, Calif.) with primers comprising an adapter sequences and a sequence specific to the region flanking the FUT8 target site"; para (0416) - "The resulting cDNA library is sequenced using MiSeq Sequencer"; para (0481) - ''The second PCR uses a second set of primers comprising: sequence complementary to the universal adapter sequence of the first primer pair''; Note: The lllumina sequencing protocol includes a fragmentation step), wherein the microbial strain comprises one or a plurality of genetic edits previously introduced (para (0182) - "methods include, rational protein design, directed evolution using different selection and screening methods for the library, e.g. phage display, DNA shuffling, computational methods"; para (0285) - "the present invention to provide, for example, multiple sn­ casRNAs for multiplex genome editing"; para (0336) - "For non-human target regions, genomic DNA from the selected organism, e.g., plant, bacteria, yeast, algae, is used instead of DNA derived from human cells"), wherein each genetic edit from the one or the plurality of genetic edits comprises a common sequence (para (0578) - "To evaluate in vivo gene repair using the sn1-casRNA and sn2-casRNA system, a donor oligonucleotide is used to target Tet1 to change two base pairs of a Sacl restriction site to create an EcoRI site"; para [0618) - " In the presence of an active sn-casRNA/Cas9 complex, the EGFP donor DNA recombines at the target site and restores the open reading of the EGFP gene by homologous recombination"); b. amplifying each of the nucleic acid fragments from step a. in a polymerase chain reaction, PCR (para (0328) - "PCR reactions were performed"), using a primer pair comprising a first primer comprising a sequence complementary to the common sequence at its 3' end and a 5' tail comprising non-complementary sequence and a second primer comprising sequence complementary to the universal sequence at its 3' end and a 5' tail comprising non-complementary sequence (para (0481) - "The second PCR uses a second set of primers comprising: sequence complementary to the adapter sequence of the first primer pair, a barcode index sequence unique to each sample, and a flow cell adapter sequence"); and c. performing molecular analysis on amplicons generated from the PCR performed in step b., thereby identifying the one or the plurality of genetic edits in the microbial strain (para (362) - ''The identity of products in the sequencing data was determined based on the index barcode sequences adapted onto the amplicons in the barcoding round of PCR").
Thus Donohoue teaches appending universal sequences to nucleic acid fragments during PCR amplification and sequencing the amplicons of the PCR amplification.
With regards to claim 5, Donohoue teaches a transposon mediated adapter additional (0216)
With regards to claim 19, Donohoue teaches, “0360] The amplicon library was normalized to a 4 nmolar concentration as calculated from Nanodrop values and size of the amplicons.”
	With regards to claim 27, Donohoue teaches, “Sequence identity between two polypeptides or two polynucleotides can be determined using sequence alignment by various methods and computer programs (e.g., BLAST, CS-BLAST, FASTA, HMMER, L-ALIGN, etc.), available through the worldwide web at sites including GENBANK (www.ncbi.nlm.nih.gov/genbank/) and EMBL-EBI (vvww.ebi.ac.uk.). Sequence identity between two polynucleotides or two polypeptide sequences is generally calculated using the standard default parameters of the various methods or computer programs.”(0079)
With regards to claim 48, Donohoue  discloses wherein the common sequence in at least one genetic edit in the plurality of genetic edits is different from the common sequence in each other genetic edit in the plurality of genetic edits (para [0516] - "The second PCR uses a second set of primers comprising: sequence complementary to the adapter sequence of the first primer pair, a barcode index sequence unique to each sample, and a flow cell adapter sequence").
With regards to claim 50, Donohoue discloses  wherein the common sequence is selected from any genetic element including a promoter sequence (para [0091] - "in addition to the DNA region encoding the gene product, a gene can include promoter sequences, termination sequences, translational regulatory sequences"), a termination sequence, a degron sequence, a protein solubility tag sequence, a protein degradation tag sequence, a ribosomal binding site (RBS) sequence, a landing pad primer binding sequence, an antibiotic resistance gene sequence or any portion thereof.
With regards to claim 51, Donohoue discloses wherein the common sequence is specific to a genetic edit (para [0481] - ''The second PCR uses a second set of primers comprising: sequence complementary to the universal adapter sequence of the first primer pair").
With regards to claim 53, Donohoe teaches the samples were amplified 35 cycles and thus encompasses a first PCR 15 cycles and 2nd PCR 20 cycle.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 19, 27, 31, 48, 50-51, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donohoue (US 2017/0037432) and Kent (Genome Research (12:656–664 (2002)).
With regards to claim 1, Donohoue discloses a method for identifying one or a plurality of genetic edits introduced into a microbial strain (para (0182) - "methods include, rational protein design, directed evolution using different selection and screening methods for the library, e.g. phage display, DNA shuffling, computational methods"; para [0285) - "the present invention to provide, for example, multiple sn-casRNAs for multiplex genome editing"; para (0336) - "For non-human target regions, genomic DNA from the selected organism, e.g., plant, bacteria, yeast, algae, is used instead of DNA derived from human cells"), the method comprising: a. appending an adaptor comprising a universal sequence to nucleic acid fragments from a plurality of nucleic acid fragments prepared from nucleic acid obtained from a microbial strain (para (0516) - "Using previously isolated gDNA, a first PCR is performed using Herculase II Fusion DNA Polymerase (Agilent, Santa Clara, Calif.) with primers comprising an adapter sequences and a sequence specific to the region flanking the FUT8 target site"; para (0416) - "The resulting cDNA library is sequenced using MiSeq Sequencer"; para (0481) - ''The second PCR uses a second set of primers comprising: sequence complementary to the universal adapter sequence of the first primer pair''; Note: The lllumina sequencing protocol includes a fragmentation step), wherein the microbial strain comprises one or a plurality of genetic edits previously introduced (para (0182) - "methods include, rational protein design, directed evolution using different selection and screening methods for the library, e.g. phage display, DNA shuffling, computational methods"; para (0285) - "the present invention to provide, for example, multiple sn­ casRNAs for multiplex genome editing"; para (0336) - "For non-human target regions, genomic DNA from the selected organism, e.g., plant, bacteria, yeast, algae, is used instead of DNA derived from human cells"), wherein each genetic edit from the one or the plurality of genetic edits comprises a common sequence (para (0578) - "To evaluate in vivo gene repair using the sn1-casRNA and sn2-casRNA system, a donor oligonucleotide is used to target Tet1 to change two base pairs of a Sacl restriction site to create an EcoRI site"; para [0618) - " In the presence of an active sn-casRNA/Cas9 complex, the EGFP donor DNA recombines at the target site and restores the open reading of the EGFP gene by homologous recombination"); b. amplifying each of the nucleic acid fragments from step a. in a polymerase chain reaction, PCR (para (0328) - "PCR reactions were performed"), using a primer pair comprising a first primer comprising a sequence complementary to the common sequence at its 3' end and a 5' tail comprising non-complementary sequence and a second primer comprising sequence complementary to the universal sequence at its 3' end and a 5' tail comprising non-complementary sequence (para (0481) - "The second PCR uses a second set of primers comprising: sequence complementary to the adapter sequence of the first primer pair, a barcode index sequence unique to each sample, and a flow cell adapter sequence"); and c. performing molecular analysis on amplicons generated from the PCR performed in step b., thereby identifying the one or the plurality of genetic edits in the microbial strain (para (362) - ''The identity of products in the sequencing data was determined based on the index barcode sequences adapted onto the amplicons in the barcoding round of PCR").
Thus Donohoue teaches appending universal sequences to nucleic acid fragments during PCR amplification and sequencing the amplicons of the PCR amplification.
With regards to claim 5, Donohoue teaches a transposon mediated adapter additona (0216)
With regards to claim 19, Donohoue teaches, “0360] The amplicon library was normalized to a 4 nmolar concentration as calculated from Nanodrop values and size of the amplicons.”
	With regards to claim 27, Donohoue teaches, “Sequence identity between two polypeptides or two polynucleotides can be determined using sequence alignment by various methods and computer programs (e.g., BLAST, CS-BLAST, FASTA, HMMER, L-ALIGN, etc.), available through the worldwide web at sites including GENBANK (www.ncbi.nlm.nih.gov/genbank/) and EMBL-EBI (vvww.ebi.ac.uk.). Sequence identity between two polynucleotides or two polypeptide sequences is generally calculated using the standard default parameters of the various methods or computer programs.”(0079)
Donohoue does not specifically teach the use of K-mers in alignments. 
However, Kent teaches BLAT a BLAST like Alignment tool (title).  Kent teaches BLAT uses Kmers (7-22)in alignments.  (table 3 and searching with Single perfect matches). Kent teaches, “How an index is used is also important to the speed of an alignment algorithm. Triggering an alignment for each match to the index is not always the optimal strategy. For a sensitive search, it is desirable to index relatively small K-mers. However, small K-mers will return many false positives, potentially creating a bottleneck in the alignment stage if the alignment stage is computationally expensive. Requiring multiple nearby matches or using longer K-mers but tolerating a mismatch as search criteria both have much greater specificity for a given level of sensitivity than the criterion of a single perfect match. BLAT implements a very quick algorithm for finding multiple nearby perfect matches, which allows the search stage to be specific enough that the genome itself can be kept on disk and only the index kept in RAM in memory in the client/server mode.” (page 664, 1st column).  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use the BLAT analysis tool in the method of Donohoue.  The artisan would be motivated as increases speeds of analysis.  The artisan would have a reasonable expectation of success as the artisan is merely using a known program to analyze sequences.
With regards to claim 48, Donohoue  discloses wherein the common sequence in at least one genetic edit in the plurality of genetic edits is different from the common sequence in each other genetic edit in the plurality of genetic edits (para [0516] - "The second PCR uses a second set of primers comprising: sequence complementary to the adapter sequence of the first primer pair, a barcode index sequence unique to each sample, and a flow cell adapter sequence").
With regards to claim 50, Donohoue discloses  wherein the common sequence is selected from any genetic element including a promoter sequence (para [0091] - "in addition to the DNA region encoding the gene product, a gene can include promoter sequences, termination sequences, translational regulatory sequences"), a termination sequence, a degron sequence, a protein solubility tag sequence, a protein degradation tag sequence, a ribosomal binding site (RBS) sequence, a landing pad primer binding sequence, an antibiotic resistance gene sequence or any portion thereof.
With regards to claim 51, Donohoue discloses wherein the common sequence is specific to a genetic edit (para [0481] - ''The second PCR uses a second set of primers comprising: sequence complementary to the universal adapter sequence of the first primer pair").
With regards to claim 53, Donohoe teaches the samples were amplified 35 cycles and thus encompasses a first PCR 15 cycles and 2nd PCR 20 cycle.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634